Citation Nr: 0606969	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-28 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to specially adapted housing or special home 
adaptation.  

2.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment.  

3.  Entitlement to special monthly compensation based on aid 
and attendance or at the housebound rate.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 RO decision.  



FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of a 
right knee disability, evaluated as 60 percent disabling, a 
left knee disability evaluated as 60 percent disabling, and a 
right ankle disability evaluated as 10 percent disabling.  

2.  The veteran is not blind, nor does he have loss of use of 
both feet or one hand and one foot as the result of his 
service-connected disability; he is not shown to be bedridden 
or helpless due to his service-connected disabilities.  

3.  The service-connected disabilities are not shown to cause 
the veteran to be unable to care for most of his daily 
personal needs without regular personal assistance of 
another, nor is he shown to be unable to protect himself from 
the hazards and dangers of his daily environment.  

4.  The veteran does not have the loss or permanent loss of 
use of one or both feet, loss or permanent loss of use of one 
or both hands, or ankylosis of one or both knees or one or 
both hips due to service-connected disability.  

5.  The veteran is not shown to be substantially confined to 
his home or its immediate premises due to his service-
connected disabilities; nor is he shown to have a single 
service-connected disability rated as 100 percent disability 
since November 30, 2001.  



CONCLUSIONS OF LAW

1.  The criteria for assistance in acquiring specially 
adapted housing have not been met.  38 U.S.C.A. §§ 2101(a), 
5107 (West 2002); 38 C.F.R. § 3.809 (2005).  

2.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, have not been met.  38 U.S.C.A. §§ 
3901, 3902, 5107 (West 2002); 38 C.F.R. § 3.808 (2005).  

3.  The criteria for special monthly compensation due to the 
need for aid and attendance or at the housebound rate have 
not been met.  38 U.S.C.A. § 1114, 5107 (West 2002); 38 
C.F.R. § 3.350, 3.352 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

The RO, in the July 2003 Statement of the Case (SOC) 
specifically advised the veteran of the type of evidence 
necessary to substantiate his claims of eligibility for VA 
benefits.  

In a letter dated in April 2003, the veteran was also advised 
of his and VA's responsibilities under VCAA, and what VA 
would do to assist him in the development of his claim.  

In addition, in the SOC, the RO set forth the criteria for 
determining entitlement to specially adaptive housing, 
automobile and adaptive equipment, and special monthly 
pension based on the need for aid and attendance or on being 
housebound.  

The Board further finds that all obtainable evidence 
identified by the veteran relative to these claims has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim. 38 
U.S.C.A. §§ 5103 and 5103A (West 2002).  


Specially adapted housing assistance, automobile, adaptive 
equipment

Financial assistance may be provided to an "eligible person" 
in acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  38 U.S.C.A. § 
3902(a)(b).  

A veteran is considered an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 C.F.R. § 3.808(b)(1).  

A veteran who does not qualify as an "eligible person" under 
the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips, and 
adaptive equipment.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 
3.808(b)(1)(iv).  

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more.  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91).  

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to the 
loss, or loss of use, of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair or the loss or loss of use of one 
lower extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or the loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. 
§ 2101(a)(1)(2)(3) (West 1991); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4) (2005).  

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, or 
crutches, or canes as a normal mode of locomotion although 
occasional locomotion by other methods might be possible.  38 
C.F.R. § 3.809(d) (2005).  

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809a (2005).  


Analysis

The relevant criteria set forth hereinabove permit the award 
of specially adapted housing and/or automobile benefits when 
loss or loss of use of certain extremities, blindness, or 
permanent loss of vision of both eyes to the requisite degree 
is present in specified combinations.  In all cases, the 
physical impairments needed to satisfy the eligibility 
requirements must be due to service-connected disability.  

The Board recognizes that the veteran is severely impaired 
but is unable to award the requested benefits, as the 
applicable entitlement criteria are not met.  

In this case, the veteran now is service-connected for right 
knee replacement, evaluated as 60 disabling, left total knee 
replacement, evaluated as 60 percent disabling, and right 
ankle disorder, evaluated as 10 percent disabling.  He was 
assigned a total compensation evaluation based upon 
individual unemployability for the period from March 8, 2000 
to October 12, 2000 and temporary total rating from October 
12, 2000 through November 30, 2001.  Beginning on December 1, 
2001, the veteran was assigned a combined schedular rating of 
100 percent.  

On VA (QTC fee-basis examination) examination conducted in 
November 2000, it was noted that the veteran had undergone 
total left knee replacement in 1996 and a replacement of the 
right knee in October 2000.  

The veteran's complaints consisted of severe daily pain in 
all joints.  The veteran reported an ability to perform all 
activities of daily living such as cleaning himself, 
showering, driving, and cooking.  He could not vacuum, walk 
without crutches or a walker, shop or climb stairs.  The 
veteran last worked in 1996, retiring due to knee and ankle 
pain without relief.  

On examination, the veteran presented with marked ambulatory 
difficulty using Canadian braces and crutches to facilitate 
his walking.  He had a very wide, legged gait with nearly 
stiff legs and abnormal posture.  The veteran could not stand 
or walk without use of assertive devices.  

The veteran's knee flexion was to 78 degrees with severe pain 
at 50 degrees.  Both knee joints were abnormal, swollen and 
weak with marked instability.  Drawer's and McMurray's were 
abnormal, bilaterally.  DeLuca was positive in both knees 
with pain, weakness, lack of endurance and incoordination.  

On examination of the right ankle, the veteran had 
dorsiflexion and plantar flexion of less than 5 degrees.  The 
examination was positive in the right ankle with pain, 
weakness, lack of endurance and incoordination.  

The examiner concluded that the diagnosis of degenerative 
arthritis in the bilateral knees had resolved, status post 
knee replacements in 1996 and 2000.  The examiner reported 
that the veteran's conditions restricted his daily activities 
that required ambulation and body motion.  

On VA (QTC) examination in April 2001, the veteran continued 
to complain about bilateral knee and right ankle problems.  
His symptoms were essentially unchanged from those reported 
on VA examination in November 2000; however, the veteran 
noted that his knee condition had worsened since that time.  

In this case, the evidence tends to establish that difficulty 
ambulating is a result of his knee replacement operations.  
However, there is no ankylosis of his knees, and a service-
connected disability has not resulted in loss or loss of use 
of any extremity.  

A TDIU rating was granted for the period from March 8, 2000 
to October 12, 2000 based on his several service-connected 
disabilities.  The veteran does not meet any of the criteria 
listed at 38 U.S.C.A. § 2101 and 38 C.F.R. §§ 3.809, 3.809a.  

Consequently, specially adapted housing assistance or a 
special home adaptation grant or an automobile allowance or 
adaptive equipment is not warranted.  

The Board finds that the evidence of record does not support 
a finding, and indeed, the veteran does not assert that he 
gets compensation from permanent and total disability which 
1) is due to blindness in both eyes with 5/200 or less visual 
acuity or 2) includes the anatomical loss or loss of use of 
both hands.  

In the absence of these specified disabilities, financial 
assistance in acquiring special home adaptations is not 
available to the veteran.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 
3.809a.  

The veteran argues that he has effectively loss of use of his 
feet as he is unable to either ambulate or operate a vehicle 
using his feet.  

In fact on recent VA (QTC) examination in April 2001, the 
examiner noted the veteran's ability to drive an automobile.  

Although the veteran is unable to ambulate without the use of 
Canadian crutches, the evidence shows that the veteran has 
some limited functional use of his ankles/feet, the actual 
remaining function is not so ineffective as it could be 
accomplished equally well by an amputation stump with 
prosthesis.  

On recent VA examination, the veteran was noted to have a 
right ankle with functionality limited primarily by pain.  
The left ankle had normal dorsiflexion and plantar flexion.  

Again pain alone does not equate to loss of use of the 
ankles/feet to the extent that he has no effective function 
other than that which would be equally well served by an 
amputation.  

As for the veteran's contention that, while he may not have 
actual loss of use, an exception should nevertheless be made 
in his case.  The Board, however, is bound by the law in this 
matter, and is without authority to grant benefits on an 
equitable basis.  38 U.S.C.A. §§ 503, 7104.  

In sum, while the service-connected bilateral knee and ankle 
disabilities are productive of pain and weakness, restricting 
range of motion and impairing the veteran's ability to 
ambulate, he still retains actual functional use of the 
ankles/feet that does not equate to loss of use.  

And ankylosis of either knee or hip is not demonstrated.  
Accordingly, the criteria for the benefits sought on appeal 
have not been met.  

Under these circumstances, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  38 U.S.C.A. § 5107.  


Special monthly compensation based on aid and attendance 
or by reason of being housebound

Special monthly compensation is payable to a veteran whose 
service-connected disabilities leave him/her so helpless as 
to be in need of regular aid and attendance.  38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2005).  

The basic criteria for determining the need for regular aid 
and attendance include the inability of the veteran to dress 
himself or to keep himself ordinarily clean and presentable; 
frequent need for adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (not including the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.), inability of the veteran to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a) (2005).  

VA must consider all the factors in determining eligibility, 
but at least one of the criteria must be present before 
eligibility for special monthly compensation can be 
considered.  See Prejean v. West, 13 Vet. App. 444, 448 
(2000); Turco v. Brown, 9 Vet. App. 222, 225 (1996).  

Currently, the veteran is service-connected for right knee 
replacement, total left knee replacement and right ankle 
disorder.  However, he does not have a single service-
connected disability rated as 100 percent disabling.  

The private and VA clinic records, as well as the multiple VA 
examination reports, reflect that the veteran's service 
connected disabilities have not prevented him from performing 
his activities of daily living or interfered in any 
significant way with any of the activities described in 38 
C.F.R. § 3.352(a).  

In this respect, he was shown to be able to brush his teeth, 
dress and shower himself, and walk 10 to 20 feet with 
assistive devices.  

It does not appear that the veteran's service-connected 
bilateral knee and right ankle disabilities affect the 
functionality of his upper extremities.  

There is no competent evidence of record that suggests that 
the service-connected disabilities alone render him so 
helpless as to require regular aid and attendance of another.  
His well-intentioned belief that his current need for aid and 
attendance benefits is caused by his service connected 
disabilities holds no probative value in this case.  See 
Espiritu, 2 Vet. App. 492 (1992).  

The Board has also considered whether the veteran would be 
entitled to housebound benefits.  To be considered for 
housebound benefits, the veteran must a single service 
connected disabilities rated as 100 percent disabling.  38 
C.F.R. § 3.350(i) (2005).  

The veteran first cannot meet this prerequisite schedular 
rating and have a separate service-connected disability rated 
at 60 percent or more.  

The Board also finds based on its review of the entire record 
that the veteran is not shown to be substantially confined to 
his home or its immediate premises due solely to his service-
connected disabilities.  The veteran in fact is shown to be 
able to leave his home without assistance.  

Accordingly, the Board finds that a preponderance of the 
evidence is against the veteran's claim for special monthly 
compensation due to the need for aid and attendance or at the 
housebound rate.  





ORDER

Entitlement to financial assistance in the purchase of 
special adaptive housing or in acquiring a special home 
adaptation is denied.  

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, is 
denied.  

Entitlement to special monthly compensation due to the need 
for aid and attendance or at the housebound rate is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


